Citation Nr: 1518799	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  10-36 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida 


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at South Lake Hospital on March 17, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1969.

This appeal comes before the Board of Veterans Appeals (Board) from a May 2009 determination issued by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Service connection was in effect for coronary artery disease at that time that the Veteran received emergency treatment at South Lake Hospital in March 2009.  

2.  The appellant remained hospitalized for the period extending from March 15, 2009, to March 17, 2009. 

3.  The Veteran's medical condition did not stabilize prior to March 17, 2009.


CONCLUSION OF LAW

The criteria are met for payment of or reimbursement for medical expenses incurred as a result of private treatment provided at the South Lake Hospital on March 17, 2009.  38 U.S.C.A. §§ 1728, 5107 (West 2014); 38 C.F.R. §§ 17.54, 17.120 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA may pay or reimburse veterans for payment of medical expenses not previously authorized that are incurred in non-VA facilities where:  (1) such care or services were rendered for an adjudicated service-connected disability; (2) such care or services were rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to one's life or health; and (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  All three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  

Per the regulation implementing 38 U.S.C.A. § 1728, "a medical emergency" is defined as emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to one's life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).

"Feasibly available" is not defined in the relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 17.53, also for application, state that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  In addition, a VA facility would not be feasibly available if there were evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.  38 C.F.R. § 17.1002(c).

Factual Background and Analysis

The Veteran seeks reimbursement for or payment of medical expenses incurred for medical treatment he received at South Lake Hospital on March 17, 2009, for syncope and atrial fibrillation.  Inasmuch as the Veteran has been awarded service connection for coronary artery disease effective from January 29, 2009, the private medical treatment he received on the day in question was for a service-connected disability.  

In this case, the VAMC granted the claim for reimbursement for the Veteran's private hospital care for March 15 and March 16, 2009, based on the need for emergency medical services.  The VAMC denied the claim for reimbursement for treatment on March 17, 2009, based on a determination that the Veteran's medical condition had stabilized and that VA facilities were feasibly available for his care.     

Thus, the question in this case is whether the Veteran's condition had stabilized prior to March 17, 2009.

Evidence of record indicates that the Veteran sought emergency medical treatment at South Lake Hospital on March 15, 2009, following an episode of syncope and atrial fibrillation.  His heart rate spontaneously converted back to a normal sinus rhythm but he was admitted for further monitoring and cardiac evaluation due to his history of coronary artery disease and a mildly positive stress test in December 2008.  Heart catheterization was ordered based on equivocal troponins and an underlying baseline coronary disease with abnormal stress test and syncope.  A March 17, 2009, record shows that the Veteran was deemed stable for heart catheterization, which was performed on that date, revealing coronary artery disease with stenosis.  The Veteran was discharged on March 17, 2009, and instructed to seek followup care with his primary care physician.

The record further indicates that South Lake Hospital contacted the VAMC on March 15, 2009, notified the facility of the Veteran's admission, and requested copies of the Veteran's VA medical records.  An additional record sent to VA via fax on the morning of March 17, 2009, indicates that the Veteran was willing to transfer to a VA medical facility upon the stabilization of his condition.  

In written statements submitted in support of the claim, the Veteran relayed that his wife contacted a triage nurse at the VAMC daily during his hospitalization and was instructed that the Veteran should "do as the doctor says and stay" until he was released.  In this regard, a March 16, 2009, VA telephone contact record indicates that the Veteran's wife spoke with a VA nurse and notified the clinician that the Veteran had been hospitalized at South Lake for atrial fibrillation and would be seen by a cardiologist for a possible heart catheterization.  This record reflects that the VA nurse provided and instructed the Veteran's wife to call the VA fee basis number and requested that the Veteran submit copies of the medical records from his hospitalization.  

A VA physician reviewed the Veteran's claim in June 2010 and determined that the Veteran's medical emergency for which he sought private medical treatment on March 15, 2009, resolved on March 16, 2009.  The physician stated that a review of the private medical records indicated that the Veteran was "fai[r]ly stable" on March 16, 2009, and noted that he was being considered for a heart catheterization the following day.  The physician reasoned that if the catheterization was an emergent procedure, it would have been performed on the day of admission and not two days later.   
  
In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54.  Although the Veteran essentially contends that he sought and received prior authorization by VA for his March 17, 2009, treatment, the evidence does not support this contention.  While the Board accepts the Veteran's contentions and the record reflects that his wife and South Lake Hospital contacted VA prior to his treatment on March 17, 2009, the evidence does not indicate that the services rendered were authorized by VA.  Thus, it must be determined whether the Veteran is otherwise entitled to reimbursement for services not previously authorized.  38 U.S.C.A. § 1728; see also Hennessey v. Brown, 7 Vet. App. 143 (1994).  

Having reviewed the evidence, the Board finds that the Veteran's medical condition for which he sought emergency treatment at South Lake Hospital on March 15, 2009, continued and did not stabilize until March 17, 2009, the date of his discharge from the facility.  Although the VA physician who reviewed the case opined that the Veteran was "fai[r]ly stable" on March 16, 2009, the record reflects that he continued to be monitored and underwent cardiac assessments on March 17, 2009 prior to his discharge.  While the VA physician reasoned that the heart catheterization was not an emergent procedure as it was not ordered until two days after the Veteran's hospital admission, the Board points out that the private medical records reflect that the Veteran's condition was not deemed stable for purposes of performing heart catheterization until March 17, 2009.  He remained hospitalized until after the procedure was performed.  Moreover, the Board finds the June 2010 VA physician's description of the Veteran's condition as "fai[r]ly stable" to be vague, as it denotes some uncertainty as to whether his condition had indeed stabilized.  Thus, the Board does not find the June 2010 VA physician's opinion to be more probative than the other evidence of record.  See, e.g. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (the Board may discount the value of an ambiguous medical opinion); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Having found that the Veteran's condition had not stabilized, the Board further notes that there is no indication anywhere in the record that the Veteran could have been discharged or transferred to a VA facility sooner than March 17, 2009, or that a VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995) (The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.

Accordingly, the Board finds that reimbursement of unauthorized medical expenses incurred on March 17, 2009, at South Lake Hospital is warranted.  




ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at South Lake Hospital on March 17, 2009, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


